ORDER

PER CURIAM.
AND NOW, this 18th day of January, 2005, the order of the Commonwealth Court is VACATED and the matter is REMANDED. The Commonwealth Court abused its discretion in dismissing appellant’s appeal. See Pa.R.A.P. 105(a) (“These rules shall be liberally construed to secure the just, speedy and inexpensive determination of every matter to which they are applicable.”); Pa.R.A.P. 902 (“Failure of an appellant to take any step other than the timely filing of a notice of appeal does not affect the validity of the appeal, but it is subject to *398such action as the appellate court deems appropriate----”). The matter is remanded for review of the merits of appellant’s appeal.
Justice EAKIN dissents.